Opinion issued February 14, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00789-CV



EVELYN COLLIN MAIKRANZ,  Appellant

V.

SABA PROPERTIES, Appellee



On Appeal from the 133rd District Court
Harris County, Texas
Trial Court Cause No. 2006-61154



MEMORANDUM OPINION	Appellant Evelyn Collin Maikranz  has neither established indigence, nor paid
all the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent), 20.1 (listing requirements for establishing indigence); see also Tex.
Gov't Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon 2005) (listing fees in court
of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being
notified that this appeal was subject to dismissal, appellant Evelyn Collin Maikranz 
did not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of rule);
42.3(c) (allowing involuntary dismissal of case).
	We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.